The state of Connecticut’s petition for certification for appeal from the Appellate Court, 32 Conn. App. 656 (AC 10910), is granted, limited to the following issue:
“Whether General Statutes § 2-ld (a) (2) (E)’s prohibition against ‘any act which disturbs, disrupts or interferes with’ the legislative process is facially over-broad for first amendment purposes?”
*908The Supreme Court docket number is SC 14861x01.
Decided October 28, 1993
MitchellS. Brody, assistant state’s attorney, in support of the petition.